Citation Nr: 1703663	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952 and from January 1953 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Board issued a decision that, in part, denied the Veteran's claim of entitlement to an increased rating for his low back disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Remand in which the parties agreed that the Board failed to adequately address the reasonably raised issue of entitlement to a TDIU in connection with the Veteran's claim for an increased rating for his low back disability.  The Board's May 2014 decision was vacated on that issue and returned to the Board for further consideration.

Thereafter, the Board issued an October 2015 decision in which it again denied the Veteran's claim of entitlement to an increased rating for the low back disability.  With regard to entitlement to a TDIU, the Board remanded the Veteran's claim for further development, including the submission of his claim to the Director of Compensation Service (Director) for consideration of an extraschedular TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's service-connected back disability precludes him from securing or following a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).

The Veteran was service connected for his low back disability since May 8, 1954, rated at 10 percent disabling.  His back rating was increased to 40 percent, effective July 19, 2002, and has remained at 40 percent since.  The Board notes he is also service connected for tinnitus since October 30, 2007, rated at 10 percent, as well as bilateral hearing loss, rated as noncompensable from October 30, 2007 to October 19, 2011, and 10 percent thereafter.  The Veteran's combined rating since the claim for increase for the back disability was filed in October 2011 has been 50 percent.

The Veteran does therefore not meet the schedular criteria for a TDIU.  However, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16 (b). 

The Board may not award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as that regulation requires that the RO first submit the claim to the Director for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (the Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  As noted, the Board already remanded the claim to the RO to obtain such consideration in October 2015.  Thereafter, in a March 2016 determination, the Director concluded that entitlement to a TDIU on an extraschedular basis was not warranted.  Thus, the Board is now authorized to review the issue de novo.  Id.  The Board notes that the Director's determination is not evidence, but rather akin to a decision by the agency of original jurisdiction.  Id.  

Despite the Director's determination, the Board concludes that the evidence of record does show that the Veteran was unable to secure or follow a substantially gainful occupation based on his service-connected back disability, which is the same standard for whether a TDIU is warranted on either a schedular or an extraschedular basis.

The Veteran was afforded a December 2011 VA examination in which he reported pain in his lower back which caused difficulty walking and could last hours.  The examiner diagnosed the Veteran with degenerative disc disease (DDD) and degenerative joint disease (DJD), L2 through L5.  Testing showed forward flexion to 90 degrees or greater, with pain beginning at 70 degrees, as well as extension to 10 degrees with pain beginning at 10 degrees.  She concluded the Veteran's back disability impacts his ability to work.  She stated he has pain with moving, bending and getting up from a seated position.  She further noted the Veteran was not employed at the time of the examination, as he had been retired after working previously as a chef full time for 30 years.

The Veteran underwent a January 2013 VA examination in which the examiner also diagnosed him with lumbar spine strain with DDD and DJD.  He reported worsening problems in his low back, including increased pain, stiffness, achiness, tightness and intermittent spasming.  The Veteran described increased pain and stiffness with prolonged sitting, prolonged travel or driving, as well as stiffness first thing in the morning.  Flare-ups were reported as causing increased pain, decreased range of motion and decreased mobility.

Range of motion testing showed flexion to 60 degrees with pain beginning at 45 degrees, as well as extension to 20 degrees with pain beginning at 5 degrees.  Additional limitation was found with repetitive testing.  Functional impairment was also noted, including less movement than normal and pain on movement.  However, the examiner indicated the Veteran's back disability did not impact his ability to work.

The Veteran was also afforded a January 2016 VA examination in which he again reported worsening pain localized in the lower lumbar spine and at times, radiating up his back.  He reported the pain was intermittent and treated conservatively, as well as flare-ups which are severe and lengthy.  Range of motion testing showed further decreased motion, including flexion to 30 degrees and extension to 15 degrees, with pain causing functional loss.  The examiner stated pain and weakness could significantly limit functional ability during flare-ups or after repetition.  He indicated the Veteran's back disability impacts his ability to work and that he would not be able to tolerate bending and twisting, crawling, climbing, running or prolonged running.

In support of his claim, the Veteran submitted a May 2015 opinion from a vocational rehabilitation expert, D.P.  D.P. reviewed the Veteran's claims file, interviewed the Veteran, and issued an individual assessment.  His lengthy opinion highlighted the evidence surrounding the Veteran's disabilities and the functional limitations which resulted from those disabilities.  D.P. stated that the evidence related to the Veteran's back disability, combined with his work history, demonstrate his decreased overall residual functional ability.  He noted the Veteran worked as a skilled cook, which is a position that includes skills that do not typically transfer to other work situations.  He stated the Veteran's other work experience has all been unskilled with demands that typically require prolonged standing and/or walking.

D.P. concluded that the Veteran's symptoms from his back disability prevented him from securing and following substantially gainful employment since at least December 2011.  He noted given the Veteran's level of education and vocational history, he has not acquired skills suitable to less physically demanding work, and therefore, his service-connected disabilities prevent him from securing and following even sedentary substantially gainful employment.

First, given the Veteran's age of over 90 years old, advancing age is a primary basis for his unemployability.  However, advancing age may not be used as a basis for a total disability rating.  See 38 C.F.R. § 4.19.

Next, although there is mixed evidence in the record as to whether the Veteran's service-connected disabilities render him unemployable, overall the evidence has reached a level of equipoise.  His training and occupation after separating from the U.S. Army in 1954 was as a cook, a job that required him to stand for extended periods of time.  The evidence of record supports that his back restrictions prevent him from working in this position or in a different position with similar physical requirements despite his advancing age.  

As noted above, since the Veteran does not meet the schedular requirements for a TDIU, an opinion was sought from the Director of Compensation Service.  The Director provided a negative March 2016 decision stating that an extraschedular rating is not necessary as the medical evidence did not show that the Veteran was unable to follow a substantially gainful occupation due solely to his lumbar spine DDD.

The Board acknowledges the Director's decision.  However, the Veteran's symptoms are found to have worsened, including severely reduced range of motion.  The Board notes his education, training and occupational experience support that he would be unable to obtain all substantially gainful employment.  Although a referral to the Director generally presupposes a finding that the Veteran is precluded from securing or following a substantially gainful occupation, the Board did not make such a finding in the October 2015 decision.  Nevertheless, it does so now, particularly when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the issue is no longer being considered by the Board "in the first instance," it now has the authority to allow an extraschedular TDIU.  See Wages, 27 Vet. App. at 233.  Accordingly, a TDIU based on an extraschedular basis is warranted.
ORDER

A TDIU based on an extraschedular basis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


